10/18/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                August 2, 2022 Session

                                 IN RE KENDALL K.

               Appeal from the Chancery Court for Robertson County
                   No. CH17-CV-374 Ted A. Crozier Jr., Judge
                     ___________________________________

                           No. M2021-01463-COA-R3-PT
                       ___________________________________


A father and stepmother sought to terminate the parental rights of a mother to her child.
The trial court found clear and convincing evidence that the mother had abandoned her
child by willful failure to visit during the four months preceding the filing of the
termination petition. But the court found the evidence less than clear and convincing that
termination of the mother’s parental rights was in the child’s best interest. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT
JR., P.J., M.S., and THOMAS R. FRIERSON II, J., joined.

Kimberley Reed-Bracey Johnson, Goodlettsville, Tennessee, for the appellants, Jeffrey K.
and Victoria K.

David L. King and Wende J. Rutherford, Nashville, Tennessee, for the appellee, Haley F.


                                       OPINION

                                            I.

                                           A.

       Kendall K. was born to unwed parents, Haley F. (“Mother”) and Jeffrey K.
(“Father”). When Kendall was almost three years old, Father filed a petition to establish
parentage in juvenile court. And he asked the court to adopt a permanent parenting plan
naming him primary residential parent. A short time later, Father moved for emergency
custody based on Mother’s arrest on drug charges.
       The juvenile court declared Father to be Kendall’s legal father. And it awarded
Father temporary primary custody, limiting Mother to two days of supervised parenting
time per week. Both parents were subject to random drug testing.

       The parents subsequently agreed to a permanent parenting plan. The plan named
Father primary residential parent. Both parents had equal parenting time. The plan
specified that, beginning December 1, 2015, Mother’s parenting time would be
unsupervised, provided that Mother remained compliant with her treatment program and
passed her drug screens. The juvenile court approved and adopted the agreed plan.

       Rather than demonstrating compliance with her treatment program, Mother was
arrested on new drug charges. On December 21, 2015, the juvenile court issued an
emergency ex parte restraining order suspending Mother’s parenting time. Mother was
incarcerated from January 5, 2016 to September 29, 2016. So she did not appear at the
January 6 hearing on the restraining order.

       Based on statements from Father’s counsel,1 the court found good cause for the
emergency restraining order to remain in place. The court specified that the restraining
order would “remain in full force and effect” until Mother petitioned for a modification.

       The court also ordered Mother to pay $200 in temporary child support each month,
beginning February 1, 2016, and to continue to pay half the cost of daycare for Kendall.
The maternal grandparents paid child support on Mother’s behalf while she was
incarcerated. They paid Mother’s share of daycare expenses through August 2016. And
they satisfied her monthly child support obligation through December 2016. Mother paid
for daycare in September 2016. But Father did not receive any child support payments
from Mother or the maternal grandparents during the first seven months of 2017.

       After Mother was released from jail, she moved to set aside the restraining order
and reinstate the agreed parenting plan. The court denied her motion as procedurally
inappropriate. She then filed a petition to modify her parenting time. In her petition,
Mother alleged that she was participating in a Suboxone treatment program, living with
her grandmother, and working as a hair stylist. Three months later, Mother withdrew her
petition.

       Meanwhile, Father married Victoria K. (“Stepmother”). On August 4, 2017,
Stepmother, joined by Father, filed a petition in chancery court to terminate Mother’s
parental rights and to adopt Kendall. The petition, as later amended, alleged four grounds
for termination: abandonment by failure to visit; abandonment by failure to support;

      1
          Mother’s attorney withdrew before the hearing began.

                                                   2
abandonment by wanton disregard; and failure to manifest an ability and willingness to
assume custody or financial responsibility for the child.

                                            B.

       Most of the trial occurred in September and November of 2018. The court also
heard additional proof in late June 2019. By the time of trial, Father and Stepmother no
longer sought to terminate Mother’s parental rights on the ground of abandonment by
wanton disregard.

       Father obtained temporary primary custody of Kendall when she was three. She
was six years old at the time of trial. Kendall was described as a healthy, happy child. She
did well in school and was involved in a couple of extracurricular activities. According to
Stepmother, she and Kendall shared a “special connection.” Father agreed. He maintained
that Stepmother was “the only mom [Kendall] kn[ew].” According to Father, Kendall no
longer talked about Mother. Nor did she ever indicate that she wanted to be with Mother.
Father and Stepmother were eagerly anticipating the birth of their first child together, and
Kendall was excited to be a big sister.

       Other than two “FaceTime” calls, Kendall had not seen or heard from Mother in
almost three years. Father interpreted the suspension of Mother’s parenting time as a “no
contact” order. So he discouraged Mother from seeking any form of contact with Kendall
while the order was in effect. Four months before trial, Mother sent Father a text message
about Kendall. Other than that, he had not heard from Mother in at least two years.

       Yet the maternal grandmother asserted that Mother and Kendall needed each other.
Kendall identified Mother in pictures when she was at the maternal grandparents’ home.
The court also listened to an audiotaped interview between the guardian ad litem and the
child. During the interview, the court learned that Kendall called Mother “mommy.”
Kendall also indicated that she missed Mother and wanted to spend time with her.

       Father also reported that Mother did not pay any child support during the four
months preceding the filing of the termination petition. At the time of trial, Mother had a
child support arrearage of $2,600.

       Mother claimed that she paid when she could. While in jail, she authorized the
maternal grandparents to use her tax refund to pay her child support obligation. After her
release, Mother was only employed for a short period. Transportation issues forced her to
quit her job as a hair stylist in early 2017. She had totaled her car. She remained
unemployed during the four months preceding the filing of the petition. In August 2017,
she sent Father the proceeds from the sale of her totaled car. But he did not receive the
funds until after the petition was filed. And she made other lump sum payments after the

                                             3
petition was filed. She thought she had satisfied any arrearage because Father never told
her otherwise.

        Mother insisted that she never intended to abandon her daughter. She blamed Father
for her lack of contact. He told her that she could not have any contact with their daughter.
Mother claimed that she bought presents for Kendall, but the child never received them.
The maternal grandmother confirmed that she did not deliver Mother’s gifts or cards for
fear of violating the restraining order.

       Mother pointed out that she tried to have the restraining order set aside. But she
realized she had to improve herself before the court would allow her to see her daughter.
So she withdrew her petition to work on her recovery.

       Mother claimed that she stopped her Suboxone treatment for good reason.
Suboxone had become “just another substance that I was dependent on, and I had been
dependent on something for so long.” She believed Vivitrol would be different. And to
qualify for Vivitrol treatment, she had to abstain from all drugs, including Suboxone. So
she moved to Pulaski to “get away from Nashville and its environment.” According to
Mother, she had been drug-free since July 15, 2017.

       Mother acknowledged her long history of drug addiction. She first used opiates
when she was sixteen. In later years, her drug of choice was heroin. She tried multiple
drug treatment programs. Yet no matter how many times she relapsed, Mother claimed
she “never g[a]ve up on . . . trying to get better.”

       About a month after the termination petition was filed, Mother went to see Dr. Peter
Martin, a psychiatrist specializing in addiction, about receiving Vivitrol treatment. In
videotaped testimony, Dr. Martin explained that Vivitrol was not a substitute for opioids
like Suboxone. It did not give patients “that same sense of comfort.” Nor did it prevent
withdrawal symptoms. Rather, it blocked the opioid receptor in the brain. To receive
Vivitrol, the patient must be “totally clear of opioids.” If not, the patient “could get very
sick.” In Dr. Martin’s experience, “only really motivated patients” wanted to be on
Vivitrol.

        Vivitrol is administered through monthly injections. Mother had to pass a drug
screen before each shot. According to Dr. Martin’s records, she had not missed any shots.
Nor had she failed a drug screen. He described her as “meticulous about getting her shots.”
If she had missed a shot, he would have eliminated her from the program.

       Dr. Martin also saw Mother for periodic therapy sessions. From his interactions
with her, Dr. Martin believed Mother’s life was “coming together.” After almost a year of
treatment, his diagnosis was “opioid use disorder, severe, in sustained remission due to

                                             4
medication treatment.” Dr. Martin asserted that “as long as [Mother] continues with the
treatment, she will stay sober.”

       In November 2017, Mother moved into Hope Homes, a sober living facility in
Nashville. The next month, she began an intensive outpatient treatment program at
Foundations. Her primary therapist recalled that Mother completed 25 weeks of individual
and group therapy sessions. She also attended NA meetings. She never failed a drug screen
administered at Foundations. And she successfully completed the program at the end of
February 2018.

       In March 2018, Mother left Hope Homes and moved into her own apartment. The
maternal grandmother described the apartment as clean and suitable for Kendall. Mother
also worked full time as a hair stylist, making $10 per hour plus tips. Her manager had no
issues with Mother’s job performance.

      Mother proudly announced that, with the help of Vivitrol, she had turned her life
around. She believed she was fit to be a part of Kendall’s life. The maternal grandmother
agreed, explaining that she saw a “100% change” in Mother’s life. She recognized that
Mother had relapsed before. But she insisted that this time was different.

        Father and Stepmother asserted that Mother had not yet demonstrated enough
stability to be a part of Kendall’s life. In their view, Mother was not fit to have any contact
with Kendall until she could prove “that she’s going to be consistent and stay clean.”
Dr. Martin’s medical records indicated that Mother smoked marijuana in September 2017.2
And she lied in her deposition about the reason she left Hope Homes. During her
deposition, Mother denied that she was kicked out of Hope Homes. Several months later,
she corrected her testimony, clarifying that she had left because she failed a urine drug
screen. Mother insisted that the positive test result was incorrect. While she was given an
opportunity to take an “immediate blood test,” she claimed that she was unable to obtain
the necessary test within the prescribed time period. So she moved.

       Father and Stepmother also questioned Mother’s relationship with Josh Caldwell, a
convicted felon. Mother moved in with Mr. Caldwell in early 2017. While living with
him, she was arrested twice on unspecified charges. She pleaded guilty to shoplifting and
was sentenced to probation.

       Mother acknowledged that Mr. Caldwell was not the most “ideal” choice for a
roommate. But he helped her “through a dark time.” He gave her a place to live without
“opiates around.” Mother admitted that she saw him “from time to time” after her return
to Nashville. Mother knew that contact with a known felon could violate her probation.


       2
           At trial, Mother denied using marijuana.
                                                      5
But she insisted that she told her probation officer about Mr. Caldwell. And she had not
been notified of any adverse consequences. Mother ended the relationship in April 2019.

        Father and Stepmother also established that Mother was arrested again in September
2018 for theft, trespassing, and criminal impersonation. She pleaded guilty to
misdemeanor theft and criminal impersonation and received probation. Mother expressed
regret for her bad decisions. As she explained, “I’m still working on myself.”

       The trial court found that there was clear and convincing evidence to support one
ground for termination: abandonment by failure to visit. But the court concluded that
Father and Stepmother failed to prove that termination of Mother’s parental rights was in
Kendall’s best interest.

                                             II.

       A parent has a fundamental right, based in both the federal and state constitutions,
to the care and custody of his or her own child. Stanley v. Illinois, 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174 (Tenn. 1996); In re Adoption of Female Child, 896 S.W.2d 546, 547-
48 (Tenn. 1995). But parental rights are not absolute. In re Angela E., 303 S.W.3d at 250.
The government’s interest in the welfare of a child justifies interference with a parent’s
constitutional rights in certain circumstances. See Tenn. Code Ann. § 36-1-113(g) (Supp.
2022).

        Tennessee Code Annotated § 36-1-113 sets forth both the grounds and procedures
for terminating parental rights. In re Kaliyah S., 455 S.W.3d 533, 546 (Tenn. 2015).
Parties seeking termination of parental rights must first prove the existence of at least one
of the statutory grounds for termination listed in Tennessee Code Annotated § 36-1-113(g).
Tenn. Code Ann. § 36-1-113(c)(1). If one or more statutory grounds for termination are
shown, they then must prove that terminating parental rights is in the child’s best interest.
Id. § 36-1-113(c)(2).

        Because of the constitutional dimension of the rights at stake in a termination
proceeding, parties seeking to terminate parental rights must prove both the grounds and
the child’s best interest by clear and convincing evidence. In re Bernard T., 319 S.W.3d
586, 596 (Tenn. 2010) (citing Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H.,
215 S.W.3d 793, 808-09 (Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002)).
This heightened burden of proof serves “to minimize the possibility of erroneous decisions
that result in an unwarranted termination of or interference with these rights.” Id. “Clear
and convincing evidence” leaves “no serious or substantial doubt about the correctness of
the conclusions drawn from the evidence.” Hodges v. S.C. Toof & Co., 833 S.W.2d 896,
901 n.3 (Tenn. 1992). It produces a firm belief or conviction in the fact-finder’s mind

                                             6
regarding the truth of the facts sought to be established. In re Bernard T., 319 S.W.3d at
596.

        We review the trial court’s findings of fact “de novo on the record, with a
presumption of correctness of the findings, unless the preponderance of the evidence is
otherwise.” In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn. 2013); TENN. R. APP. P. 13(d).
We then “make [our] own determination regarding whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, provide clear and
convincing evidence that supports all the elements of the termination claim.” In re Bernard
T., 319 S.W.3d at 596-97. We review the trial court’s conclusions of law de novo with no
presumption of correctness. In re J.C.D., 254 S.W.3d 432, 439 (Tenn. Ct. App. 2007).

                                                      A.

       On appeal, Father and Stepmother contend that they established two additional
grounds for termination of Mother’s parental rights. They also complain that the trial court
erred in its assessment of Kendall’s best interest. In examining these contentions, we apply
the versions of the parental termination statutes in effect on the date the petition to
terminate parental rights was filed. See In re Braxton M., 531 S.W.3d 708, 732 (Tenn. Ct.
App. 2017) (holding “that the version of the statute in effect at the time of the [parental
termination] petition’s filing controls this action”).

1. Abandonment by Failure to Visit and Support

       One of the statutory grounds for termination of parental rights is “[a]bandonment
by the parent.” Tenn. Code Ann. § 36-1-113(g)(1) (2017). The parental termination
statutes provide alternative definitions for “abandonment.” Id. § 36-1-102(1)(A) (2017).
One definition of “abandonment” includes “the willful failure to visit, to support, or to
make reasonable payments toward the support of the child during the four-month period
preceding the filing of the petition to terminate parental rights.”3 In re Adoption of Angela
E., 402 S.W.3d 636, 640 (Tenn. 2013); see also Tenn. Code Ann. § 36-1-102(1)(A)(i).
Here, because the petition to terminate parental rights was filed on August 4, 2017, the
relevant four-month period is April 4, 2017 to August 3, 2017, the day before the petition
was filed. See In re Jacob C.H., No. E2013-00587-COA-R3-PT, 2014 WL 689085, at *6
(Tenn. Ct. App. Feb. 20, 2014) (concluding that the day before the petition is filed is the
last day in the relevant four-month period).



        3
           As of July 1, 2018, parties seeking termination of parental rights no longer have to prove a parent’s
failure to support or to visit was willful. 2018 Tenn. Pub. Acts 1088. Under the current version of the
statute, the parent or guardian must raise and prove the defense of “absence of willfulness.” Tenn. Code
Ann. § 36-1-102(1)(I) (Supp. 2022).

                                                       7
       To terminate parental rights on the ground of abandonment, the court must find the
abandonment to be willful. While the failure to visit or support presents a fact question,
whether that failure is willful presents a question of law. In re Adoption of Angela E., 402
S.W.3d at 640 (citing In re Adoption of A.M.H., 215 S.W.3d at 810). A “[f]ailure to visit
or support a child is ‘willful’ when a person is aware of his or her duty to visit or support,
has the capacity to do so, makes no attempt to do so, and has no justifiable excuse for not
doing so.” In re Audrey S., 182 S.W.3d 838, 864 (Tenn. Ct. App. 2005).

a. Willful Failure to Visit

        The trial court concluded that Mother willfully failed to visit the child during the
relevant four-month period. Neither party has challenged this. But we still must review
the trial court’s findings as to this ground for termination. See In re Carrington H., 483
S.W.3d 507, 525-26 (Tenn. 2016).

       Mother admitted that she did not visit the child during the relevant time period. But
she contended that her failure to visit was not willful. Our supreme court has stated that “a
parent who attempt[s] to visit and maintain relations with his child, but [i]s thwarted by the
acts of others and circumstances beyond his control, did not willfully abandon his child.”
In re Adoption of A.M.H., 215 S.W.3d at 810.

        Mother blamed Father for her lack of contact with Kendall. A parent’s attempts at
visitation are obstructed when another person’s conduct creates “a significant restraint of
or interference with the parent’s efforts to support or develop a relationship with the child.”
In re Audrey S., 182 S.W.3d at 864. But Mother never tried to contact the child. She only
sent a few cards and presents to the maternal grandparents, which were not delivered. See
In re Mackenzie N., No. M2013-02805-COA-R3-PT, 2014 WL 6735151, at *8 (Tenn. Ct.
App. Nov. 26, 2014) (noting that the parent’s efforts to contact the child are relevant to
whether another person’s conduct represented a “significant restraint”).

       Nor did she actively pursue her legal remedies. A parent has not willfully
abandoned a child if the parent is “actively trying to maintain visitation.” In re Adoption
of Angela E., 402 S.W.3d at 642. In the almost two years that the restraining order had
been in place, Mother only made two half-hearted attempts to regain visitation. Notably,
she voluntarily dismissed her juvenile court petition before it was heard. Mother claimed
that she dismissed her petition so that she could focus on her recovery. While this was a
laudable goal, she made no further attempts to re-establish visitation until after the petition
was filed. Mother’s failure to act was willful. See In re Audrey S., 182 S.W.3d at 863.

        Based on this record, we conclude that the evidence was clear and convincing that
Mother abandoned her child by willful failure to visit during the four months preceding the
filing of the petition.

                                              8
b. Willful Failure to Support

        Father and Stepmother contend that Mother also abandoned Kendall by failure to
support. It is undisputed that Mother paid no child support during the four months before
the petition was filed. But simply proving that Mother did not make any payments during
the relevant period is not enough. See In re Keri C., 384 S.W.3d 731, 746 (Tenn. Ct. App.
2010). Father and Stepmother also had the burden to prove that Mother’s failure to pay
was willful. See id.

       Mother was aware of her duty to support her child. But she was unemployed during
the relevant period. A parent’s failure to support a child is not willful if the parent is
financially unable to do so. In re Aaron E., No. M2014-00125-COA-R3-PT, 2014 WL
3844784, at *6 (Tenn. Ct. App. Aug. 4, 2014) (citing Pierce v. Bechtold, 448 S.W.2d 425,
429 (Tenn. Ct. App. 1969)).

       Nor is there any evidence that Mother was willfully unemployed. See In re Mattie
L., 618 S.W.3d 335, 346 (Tenn. 2021) (“Willful unemployment can be construed as a
willful failure to support.”). Mother explained that she was forced to quit her job because
she lacked transportation. Father and Stepmother presented no contrary evidence. Cf. In
re Laura F., No. M2017-01767-COA-R3-PT, 2019 WL 1896560, at *7 (Tenn. Ct. App.
Apr. 29, 2019) (finding willful unemployment where the mother told her sister that “she
did not want to work because she did not want to pay child support”); In re Jamie G., No.
M2014-01310-COA-R3-PT, 2015 WL 3456437, at *14 (Tenn. Ct. App. May 29, 2015)
(concluding that a mother willfully abandoned her child when she intentionally failed to
follow through with employment opportunities); In re M.P.J., No. E2008-00174-COA-R3-
PT, 2008 WL 3982912, at *10 (Tenn. Ct. App. Aug. 27, 2008) (concluding that a father’s
unemployment was voluntary when he declined offered employment).

       We conclude that the evidence is less than clear and convincing that Mother
willfully abandoned her child by failure to support. Father and Stepmother had the “burden
to prove [Mother] was able but unwilling to work.” See In re Mattie L., 618 S.W.3d at
347. They failed to do so.

2. Failure to Manifest an Ability and Willingness to Assume Custody or Financial
Responsibility

       The trial court found that the petitioners failed to prove that termination of parental
rights was appropriate under Tennessee Code Annotated § 36-1-113(g)(14). Under this
ground, a parent’s rights may be terminated if he or she

       [1] has failed to manifest, by act or omission, an ability and willingness to
       personally assume legal and physical custody or financial responsibility of
       the child, and [2] placing the child in the person’s legal and physical custody
                                               9
       would pose a risk of substantial harm to the physical or psychological welfare
       of the child.

Tenn. Code Ann. § 36-1-113(g)(14). Both prongs must be established by clear and
convincing evidence. In re Neveah M., 614 S.W.3d 659, 674 (Tenn. 2020). As to the first
prong, the petitioner may prove that a parent is either unable or unwilling to “assume legal
and physical custody or financial responsibility of the child.” Id. at 677.

       Father and Stepmother emphasize Mother’s pre-petition behavior. In their view,
she failed to take the necessary steps to create stability for the child in a timely manner.
The most relevant time period for this ground is the time preceding the filing of the petition
to terminate parental rights. In re Jeremiah S., No. W2019-00610-COA-R3-PT, 2020 WL
1951880, at *7 (Tenn. Ct. App. Apr. 23, 2020). At that time, Mother was clearly unable to
assume custody or financial responsibility for Kendall. She was unemployed and lacked
reliable transportation and stable housing. She had also stopped her Suboxone treatment.

        But we may also consider the parent’s actions after the petition was filed. See In re
Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. April
4, 2018). Mother started Vivitrol treatment a month after the petition was filed. She moved
into a sober living facility and completed an intensive outpatient treatment program. She
also found a steady job and resumed paying child support. Several witnesses confirmed
Mother’s testimony about her newfound sobriety. By the last day of trial, Mother had been
drug-free for almost two years. She still saw Dr. Martin. She also attended NA meetings.
She had resolved her pending criminal charges and was not in violation of her probation.
She earned a steady income and had a suitable home. She had also ended her relationship
with Mr. Caldwell. Unlike Father and Stepmother, we do not view Mother’s efforts here
as too little or too late.

       Mother made some bad choices after the petition was filed. Parents with drug
addictions can “have false starts and set backs, as well as successes and, regrettably,
backsliding,” and we should take that into account. In re M.J.M., Jr., No. M2004-02377-
COA-R3-PT, 2005 WL 873302, at *11 (Tenn. Ct. App. Apr. 14, 2005), overruled on other
grounds by In re Kaliyah S., 455 S.W.3d at 555. The court credited the testimony that
Mother had worked hard and turned her life around. We find no basis in this record to
disturb that credibility assessment. See Coleman Mgmt., Inc. v. Meyer, 304 S.W.3d 340,
348 (Tenn. Ct. App. 2009). Given Mother’s sustained improvement, we find the evidence
less than clear and convincing that Mother failed to manifest an ability or willingness to
assume custody or financial responsibility for her child. See In re Kyland F., No. E2019-
01058-COA-R3-PT, 2020 WL 957647, at *8-9 (Tenn. Ct. App. Feb. 27, 2020).

        In light of Mother’s newfound stability, the court found that placing the child in
Mother’s custody would not pose a risk of substantial harm to her psychological welfare.
At the time of trial, Mother and Kendall had been separated for three years. By all accounts,
                                             10
Kendall is thriving in her current home. Returning children to the custody of a virtual
stranger carries a risk of substantial harm. See In re Braelyn S., No. E2020-00043-COA-
R3-PT, 2020 WL 4200088, at *17 (Tenn. Ct. App. July 22, 2020) (reasoning that returning
the child to a “virtual stranger” in light of her strong bond with her current caregivers would
constitute substantial harm). But here, the proof showed that Kendall missed Mother and
wanted to spend time with her. So we conclude that the evidence is also less than clear and
convincing that returning Kendall to Mother’s custody would pose a risk of substantial
harm.

                                                     B.

       Because “[n]ot all parental misconduct is irredeemable,” our parental termination
“statutes recognize the possibility that terminating an unfit parent’s parental rights is not
always in the child’s best interests.” In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App.
2005). So even if a statutory ground for termination is established by clear and convincing
evidence, we must also determine whether termination of parental rights is in the child’s
best interests. Tennessee Code Annotated § 36-1-113(i) lists nine factors that courts must
consider in making a best interest analysis.4 The “factors are illustrative, not exclusive,
and any party to the termination proceeding is free to offer proof of any other factor relevant
to the best interests analysis.” In re Gabriella D., 531 S.W.3d 662, 681 (Tenn. 2017). In
reaching a decision, “the court must consider all of the statutory factors, as well as any
other relevant proof any party offers.” Id. at 682. The best interest analysis is a fact-
intensive inquiry, and each case is unique. White v. Moody, 171 S.W.3d 187, 193-94 (Tenn.
Ct. App. 2004).

       The focus of this analysis is on what is best for the child, not what is best for the
parent. In re Marr, 194 S.W.3d at 499. The analysis should consider “the impact on the
child of a decision that has the legal effect of reducing the parent to the role of a complete
stranger.” In re C.B.W., No. M2005-01817-COA-R3-PT, 2006 WL 1749534, at *6 (Tenn.
Ct. App. June 26, 2006). Although “[f]acts relevant to a child’s best interests need only be
established by a preponderance of the evidence, . . . the combined weight of the proven
facts [must] amount[ ] to clear and convincing evidence that termination is in the child’s
best interests.” In re Carrington H., 483 S.W.3d at 535.

      After considering the statutory factors, the trial court concluded that termination of
Mother’s parental rights was not in Kendall’s best interests. Father and Stepmother
contend that the court erred in its analysis of the statutory factors. In their view, the
evidence overwhelmingly favored termination.



        4
          Effective April 22, 2021, a court has a twenty-factor list to consider in determining a child’s best
interest. 2021 Tenn. Pub. Acts 509.
                                                     11
        The first two statutory factors look at the parent’s current lifestyle and living
conditions. The first factor focuses on whether the parent “has made such an adjustment
of circumstance, conduct, or conditions as to make it safe and in the child’s best interest to
be in the [parent’s] home.” Tenn. Code Ann. § 36-1-113(i)(1). The second factor considers
the potential for a lasting change. Id. § 36-1-113(i)(2). The court found that Mother had
“made significant strides in her quest to maintain a drug free lifestyle.” By the last day of
trial, she had been drug free for almost two years. Both her treating physician and her
therapist testified about Mother’s efforts to overcome her drug addiction. She was
“meticulous” in getting her monthly Vivitrol shots. She had not failed any drug screens in
Dr. Martin’s office or at Foundations.

        Father and Stepmother argue that there is some evidence that Mother continued to
use illegal drugs. They also emphasize Mother’s misdemeanor convictions in September
2018. Mother acknowledged her struggles with addictive behaviors. And the proof on the
final day of trial was that Mother was compliant with her probation and had incurred no
new criminal charges. Overall, the evidence does not preponderate against the court’s
finding that Mother had made a lasting change. The first two factors favor Mother.

       The court also considered the third and fourth factors, which concern the parent’s
relationship with the child. The third factor focuses on the consistency of visitation. Id.
§ 36-1-113(i)(3). The fourth factor considers “[w]hether a meaningful relationship has
otherwise been established between the parent . . . and the child.” Id. § 36-1-113(i)(4).
Given Mother’s lack of contact with Kendall, the court found that both of these factors
favored termination.

        The fifth factor evaluates the effect a change in caregivers would have on the child’s
emotional, psychological, and medical condition. Id. § 36-1-113(i)(5). The court
recognized that Father and Stepmother provided much needed stability for Kendall. Yet
there was evidence that Kendall missed Mother and wanted to see her. She was aware of
Mother’s identity. She identified Mother in pictures at the maternal grandparents’ home.
Under these circumstances, the court could not find that it would be detrimental for the
child to have a relationship with Mother. The evidence does not preponderate against these
findings.

       In analyzing the fifth factor, the court noted that a relationship with Mother was
important for Kendall’s emotional and psychological wellbeing. Father and Stepmother
complain that there was no evidence presented at trial about the child’s need for a
relationship with her biological mother. But the maternal grandmother testified that
Mother and Kendall needed each other. And Kendall expressed an interest in spending
time with Mother. Our state statutes recognize the “fundamental importance of the parent-
child relationship to the welfare of the child.” Id. § 36-6-401(a).


                                             12
       The court found that the sixth factor was not applicable because there was no
evidence that Mother had abused or neglected the child. See id. § 36-1-113(i)(6). Father
and Stepmother contend that Mother’s history of drug addiction amounted to child neglect.
The evidence here does not rise to the level of abuse or neglect.

        The court also considered the seventh factor, which focuses on the parent’s home
environment and ability to be a safe and stable caregiver. See id. § 36-1-113(i)(7)
(“Whether the physical environment of the parent’s . . . home is healthy and safe, whether
there is criminal activity in the home, or whether there is such use of [intoxicants] as may
render the parent . . . consistently unable to care for the child in a safe and stable manner.”).
As the court found, Mother made significant progress in the two years since the petition
was filed. She addressed her drug addiction. She was employed and had a stable home.
She resolved all pending criminal charges. She ended her relationship with Mr. Caldwell.
As of the last day of trial, Mother had not been charged with a probation violation. The
evidence does not preponderate against the court’s findings. This factor favors Mother.

        As for the eighth factor, the court found no proof that Mother’s mental or emotional
status would be detrimental to the child. See id. § 36-1-113(i)(8). Dr. Martin testified that
any initial emotional problems he noted had resolved with treatment. Father and
Stepmother highlight Mother’s past behaviors and the risk of another relapse. But as of
the last day of trial, Mother had remained compliant with her Vivitrol treatment for almost
two years. This factor favors Mother.

       The ninth factor looks at the parent’s child support history. Id. § 36-1-113(i)(9).
The trial court found this factor was neutral. Mother had paid a significant amount of child
support since the petition was filed, but she still had an outstanding arrearage. The
evidence does not preponderate against these findings.

        We conclude that the evidence is less than clear and convincing that that termination
is in Kendall’s best interest. The best interest analysis involves “a delicate balance between
the substantial need to provide the child stability and the interest of the child in maintaining
a relationship with his or her biological family.” In re Wesley P., No. W2014-02246-COA-
R3-PT, 2015 WL 3430090, at *13 (Tenn. Ct. App. May 29, 2015). Mother made
significant strides in the two years that elapsed between the filing of the termination
petition and the final day of trial. Father and Stepmother remain unconvinced that Mother
has overcome her drug addiction. Lacking a crystal ball, we cannot be sure that Mother’s
positive changes will last. But the mere possibility that Mother could relapse and resume
her previous behavior “does not amount to clear and convincing evidence that termination
is in the [child’s] best interests.” In re Gabriella D., 531 S.W.3d at 686.

        While Mother may not be ready to resume her role as parent today, that is not the
issue before us. See In re C.B.W., 2006 WL 1749534, at *8 (explaining that the denial of
a petition to terminate parental rights does not automatically return a child to the parent’s
                                             13
custody). We only conclude that Father and Stepmother failed to prove, by clear and
convincing evidence, that terminating Mother’s parental rights was in the child’s best
interest.

                                            III.

       The record contains clear and convincing evidence to support terminating Mother’s
parental rights based on abandonment by failure to visit. Father and Stepmother failed to
establish any other grounds for termination. But, like the trial court, we conclude that the
evidence is less than clear and convincing that termination is in the child’s best interest.
So we affirm.



                                                      s/ W. Neal McBrayer
                                                   W. NEAL MCBRAYER, JUDGE




                                            14